DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cable connecting to the mounting beam must be shown or the feature canceled from the claims 11 and 19.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
claims 11 and 19, the connection between the cable and the mounting beam has not been shown in the drawing or described in the specification and is unclear.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 14-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9, 12, 15 and 17-19 of U.S. Patent No. 10,907,777. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and limitations are recited in or suggested by the patented claims, as follows: 
With respect to instant claim 1, U.S. Patent No. 10,907,777, claim 1, recites a portable apparatus for mounting lights, comprising: an attachment frame configured to removably mount to and be supported by a 3-point hitch connection of a tractor, wherein the 3-point hitch connection of the tractor includes two lower attachment points at a lower elevation and one upper attachment point at an upper elevation, wherein the removable mounting further comprises the attachment frame being configured to  wherein each light mounting bar is coupled to the mounting beam [lines 23-24] such that adjusting the mounting beam adjust a location of at least one light mounting bar [this is inherent since the mounting beam includes light mounting bars, lines 22-23, and changing the position or adjusting the mounting beam would change the location of the mounting bar].  
With respect to instant claim 2, U.S. Patent No. 10,907,777, claim 2, recites the attachment frame includes an A-frame portion comprising two legs coupled together at an angle and across bar interposed between the two legs. 
With respect to instant claim 3, U.S. Patent No. 10,907,777, claim 3, recites each of the two legs is configured for coupling to one of the lower attachment points of the hitch connection and the cross bar is configured for coupling to the upper attachment point of the hitch connection.
With respect to instant claim 4, U.S. Patent No. 10,907,777, claim 2, does not recites the orientation of with mounting beam with respect to the A-frame portion of the attachment frame.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of U.S. Patent No. 10,907,777, claim 2, 
With respect to instant claim 5, U.S. Patent No. 10,907,777, claim 7, recites the attachment frame, the main post and the mounting beam comprise steel.
With respect to instant claim 6, U.S. Patent No. 10,907,777, claim 8, recites the main post comprises two forklift brackets, wherein the forklift brackets are coupled to opposite side of the main post, wherein each forklift bracket is configured to receive a fork of a forklift, whereby the portable apparatus is transportable by forklift when the forklift brackets have received the forklift forks.
With respect to instant claim 7, U.S. Patent No. 10,907,777, claim 9, recites the attachment frame further comprises a vertical brace member coupled to the main post. 
With respect to instant claim 8, U.S. Patent No. 10,907,777, claim 12, recites the configuration of the attachment frame for attaching to the hitch connection includes being configured to receive one of category 2 and category 3 mounting pins.
With respect to instant claim 9, U.S. Patent No. 10,907,777, claim 15, recites the plurality of light mounting bars includes a light mounting bar coupled to the left end of the mounting beam, and a light mounting bar coupled to the right end of the mounting beam.
With respect to instant claim 14, U.S. Patent No. 10,907,777, claim 4, recites the main post includes a tube member. 
With respect to instant claim 15, U.S. Patent No. 10,907,777, claim 17, recites a portable light tower [line 1: the instant “light tower” is equivalent to the claimed “apparatus for mounting lights”], comprising: an attachment frame configured to  [lines 17-18, adjustable: lines 19-21]; and at least one light fixture, wherein each light fixture is mounted to the mounting beam [the instant language is broader than the claimed language of lines 24-25].
With respect to instant claim 16, U.S. Patent No. 10,907,777, claim 18, recites each light fixture is configured to be powered by an electrical system of the tractor.
With respect to instant claim 17, U.S. Patent No. 10,907,777, claim 19, recites the at least the at least one light fixture includes at least one power cord.
With respect to instant claim 18, U.S. Patent No. 10,907,777, claim 17, recites a mechanism mounted on the apparatus and configured to adjust the mounting beam when operated [this is inherent since the mounting beam includes light mounting bars, lines 22-23, and changing the position or adjusting the mounting beam would change the location of the mounting bar].  
With respect to instant claim 20, U.S. Patent No. 10,907,777, claim 17, recites a plurality of light mounting bars, wherein each light mounting bar is coupled to the . 

Claims 10-12 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 17 of U.S. Patent No. 10,907,777 in view of Carroll (2017/0259730). 
With respect to instant claim 10 and 11, U.S. Patent No. 10,907,777, claim 1, does not recites a mechanism mounted on the apparatus and configured to adjust the mounting beam when operated. Carroll in a similar light tower discloses a hand crank [38] and a cable [48] connecting the hand crank [38] to the mounting beam [24] mounted on the apparatus and configured to adjust the height of the mounting beam when operated.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a hand crank and cable mechanism mounted on the apparatus in the device of U.S. Patent No. 10,907,777, claim 1 as taught by Carroll to adjust the mounting beam when operated to produce a more desirable light output.
With respect to instant claim 12, U.S. Patent No. 10,907,777, claim 4, recites the main post includes a tube member.
With respect to instant claim 18 and 19, U.S. Patent No. 10,907,777, claim 17, does not recites a mechanism mounted on the apparatus and configured to adjust the mounting beam when operated. Carroll in a similar light tower discloses a hand crank [38] and a cable [48] connecting the hand crank [38] to the mounting beam [24] .

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, respectively of U.S. Patent No. 10,907,777 in view of Carroll (2017/0259730) and further in view of Benes (5,161,874).
With respect to instant claim 13, U.S. Patent No. 10,907,777, claim 4, does not recite a portion of the cable runs through at least a portion of the tube member.  Benes in a similar illumination system teaches fibers may be held in place using a tube-like member [104].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the tube member in the device of U.S. Patent No. 10,907,777, claim 4 modified by Carroll to secure the cable in place, as taught by Benes to keep the cable secure and in the proper location while the device is expanding, contracting, in use and being stored.   

Allowable Subject Matter
Claims 1-10, 12-18 and 20 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.
Claims 11 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if the double patenting rejections set forth in this Office action were overcome.

The following is a statement of reasons for the indication of allowable subject matter:
In a portable apparatus for mounting lights, comprising: a generally vertical main post having an upper end and a lower end, wherein a lower portion of the main post is rigidly coupled to an attachment frame; an adjustable mounting beam rigidly coupled to the upper end of the main post; and a plurality of light mounting bars, wherein each light mounting bar is coupled to the mounting beam such that adjusting the mounting beam adjust a location of at least one light mounting bar; prior art fails to show or suggest the  attachment frame configured to removably mount to and be supported by a 3-point hitch connection of a tractor, wherein the 3-point hitch connection of the tractor includes two lower attachment points at a lowerelevation and one upper attachment point at an upper elevation, wherein the removable mounting further comprises the attachment frame being configured to removably couple to each attachment point, and wherein the attachment frame is further configured such that when the attachment frame is removably coupled to the tractor; a trailer is simultaneously attachable to the tractor.
 
prior art fails to show or suggest the attachment frame is configured to removably mount to a 3-point hitch connection of a tractor, wherein the 3-point hitch connection of the tractor includes to lower attachment points at a lower elevation and one upper attachment point at an upper elevation, wherein the removable mounting further comprises the attachment frame being configured to removably couple to each attachment point, and wherein the attachment frame is further configured such that when the attachment frame is removably coupled to the tractor; a trailer is simultaneously attachable to the tractor.
Prior art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mumma et al. (2016/0033119) discloses lighting device having a three point frame.
Palmisano Jr. (7,988,343) discloses a light tower with a hand crank (figure 1).
Allen et al. (6,517,225) discloses a light tower with a hand crank (figure 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA K TSO/           Primary Examiner, Art Unit 2875